Citation Nr: 0824290	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
spondylolisthesis, spondylolysis, disc bulging, and foraminal 
encroachment of L5-S1, currently evaluated as 40 percent 
disabling.

2.  Entitlement to helpless child benefits on the basis of 
permanent incapacity for 
self-support before attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A June 2004 rating decision denied the veteran's claim for an 
increased disability rating for his service-connected back 
disability.  A February 2005 rating decision denied the 
veteran's claim of entitlement to VA benefits on the basis of 
permanent incapacity for self-support for the veteran's 
daughter.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
spondylolisthesis, spondylolysis, disc bulging, and foraminal 
encroachment of L5-S1 are manifested by complaints of pain 
with limitation of motion, with no demonstration by competent 
clinical evidence of neurological impairment.

2.  The veteran's daughter was born on May [redacted], 1978.  

3.  The record reflects that the veteran's daughter became 
too disabled to work for purposes of entitlement to SSA 
benefits in October 1996.

4.  The veteran's daughter has not been shown to have been 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of eighteen.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for spondylolisthesis, spondylolysis, disc bulging, 
and foraminal encroachment of L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, 
Diagnostic Codes 8520, 8620 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 through September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (as in 
effect from September 26, 2003)..

2.  The criteria for entitlement to VA benefits for a 
helpless child of the veteran have not been met.  38 U.S.C.A. 
§ 101(4) (A) (West 2002); 38 C.F.R. § 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
April 2004 and November 2004 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claim for permanent incapacity for his daughter and his 
claim for an increased disability rating.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claims. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability ratings or 
effective dates will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
Diagnostic Codes and other applicable information for the 
veteran's increased rating claim for a back disability.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially 
fair.").  See also Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by a service 
organization in this case.  Further, an SOC issued in August 
2006, under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant Diagnostic 
Codes (38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 
5243) for rating back disabilities, and included a 
description of the rating formulas for all possible schedular 
ratings under the diagnostic codes.  The appellant was, thus, 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the current evaluation assigned by the RO.  
Also, the claimant demonstrated that there was actual 
knowledge of what was needed to establish his claim in 
statements by him and his representative.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
in June 2004 and February 2005 were decided after the 
issuance of an initial, appropriate VCAA notice.  Although 
the notice requirements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examinations, as well as private 
medical records and Social Security Administration (SSA) 
records related to his claim of incapacity for J.M.I.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of the veteran's testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App 259 (1994).

Analysis

In this case, the increased rating claim was received in 
March 2004.  As such, the rating period for consideration on 
appeal is from March 2003.  38 C.F.R. § 3.400 (2007).  The 
schedular criteria for evaluating disabilities of the spine 
have undergone revision during the pendency of this appeal.  

The first amendment to the rating criteria for spinal 
disabilities affected Diagnostic Code 5293 and went into 
effect on September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  68 Fed. Reg. 
41,454 (Aug. 27, 2003).  The Board will now analyze the 
veteran's claim with respect to the pertinent laws for all of 
the above periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

The Board will first consider whether the schedular criteria 
in effect prior to September 26, 2003, serve as a basis for 
an increased rating here.  At the time of the veteran's claim 
for an increased disability evaluation, in March 2004, he was 
rated 40 percent disabling in accordance with Diagnostic Code 
5293.  

Diagnostic Code 5292, concerning limitation of lumbar spine 
motion, does not afford a rating in excess of 40 percent.  As 
such, that Code section cannot serve as a basis for an 
increased rating here.  Similarly, Diagnostic Code 5295, 
pertaining to lumbosacral strain, provides a maximum benefit 
of 40 percent.  Thus, an increased rating is also not 
possible under that Code section.  

Furthermore, under Diagnostic Code 5289, a 50 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the lumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (defining ankylosis as the complete immobility of a 
joint in a fixed position).  The evidence establishes that 
the veteran retained range of lumbar spine motion and there 
is no evidence that he has a fixed deformity of the lumbar 
spine.  Even with consideration of additional functional 
impairment due to pain, there is no clinical evidence which 
demonstrates that the disability picture prior to September 
26, 2003 approximated unfavorable ankylosis.  As such, the 
Board does not believe that an evaluation in excess of 40 
percent under Diagnostic Code 5289 is warranted.

The Board must also consider other applicable Diagnostic 
Codes, including Diagnostic Code 5285.  With regard to the 
criteria for residuals of fractured vertebra without cord 
involvement under Diagnostic Code 5285, the Board finds that 
the veteran has no such demonstrable deformity of a vertebral 
body.  

Prior to September 23, 2002, under Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome, a 60 percent 
rating is warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293.  
Indeed, the evidence fails to indicate an absent ankle jerk, 
muscle spasm, or neurological findings indicative of sciatic 
neuropathy.  As such, the Board finds that the record does 
not establish that the disability picture as a whole more 
nearly approximated the criteria for a 60 percent rating 
prior to September 23, 2002.

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period prior to September 26, 2003.  Therefore, the revised 
version of Diagnostic Code 5293, as in effect from September 
23, 2002 to September 25, 2003, cannot serve as a basis for 
an increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  "Chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's spondylolisthesis, 
spondylolysis, disc bulging, and foraminal encroachment of 
L5-S1.  As noted above, one relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  

Under Diagnostic Code 5292, where the evidence reveals severe 
limitation of lumbar motion, a 40 percent rating is 
warranted.  

No treatment records for the veteran's degenerative changes 
of the lumbar spine are available for the period prior to his 
claim.  Nonetheless, regarding range of lumbar motion, upon 
VA examination in April 2004, the veteran had forward flexion 
to 80 degrees, with pain.  He had backward extension to 20 
degrees with pain.  He was able to laterally bend to 20 
degrees, with pain.  

The range of motion findings detailed above signify severe 
disability.  Therefore, in evaluating the degree of 
disability under Diagnostic Code 5292, the Board must also 
consider additional functional limitation due to factors such 
as pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  While the Board acknowledges that the veteran 
had pain upon range of motion testing, there was no evidence 
of incoordination, weakness, or fatigability.  As such, the 
veteran's current 40 percent disability evaluation under 
Diagnostic Code 5292 effective contemplates the veteran's 
overall disability picture, even considering DeLuca.  

Based on the above, the Board finds that, when considering 
additional functional limitation due to pain and weakness, 
the orthopedic manifestations of the veteran's 
spondylolisthesis, spondylolysis, disc bulging, and foraminal 
encroachment of L5-S1 warrant a 40 percent evaluation under 
Diagnostic Code 5292.  Moreover, no alternate Code sections 
afford a rating in excess of that amount based on limitation 
of motion.  Indeed, as the medical evidence does not 
demonstrate functional impairment comparable to ankylosis, 
even with consideration of additional functional impairment 
due to pain, Diagnostic Codes 5286, and 5289 are not for 
application.  Moreover, Diagnostic Code 5295, for lumbosacral 
strain, does not provide a rating in excess of 40 percent.  
As noted above, under Diagnostic Code 5285, no demonstrable 
deformity of a vertebral body has been demonstrated.  Hence, 
the orthopedic manifestations of the disability at issue 
warrant a 40 percent rating, and no more. 

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected spondylolisthesis, spondylolysis, disc bulging, and 
foraminal encroachment of L5-S1.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected spondylolisthesis, spondylolysis, disc bulging, and 
foraminal encroachment of L5-S1.  In the present case, there 
has been no demonstration of neurologic manifestations 
related to the lower extremities.  The April 2004 VA examiner 
found that the veteran had subjective complaints of decreased 
sensation in the right lateral leg, but the neurological 
examination was negative.  Thus, the veteran is not entitled 
to a separate 10 percent rating under Diagnostic Codes 8520, 
8521, 8524, 8525 or 8526 for neurologic manifestations of the 
disability at issue.  

In sum, the Board has considered the spondylolisthesis, 
spondylolysis, disc bulging, and foraminal encroachment of 
L5-S1, as instructed by the revised version of Diagnostic 
Code 5293, in effect through September 25, 2003.  As 
discussed above, there is no basis for a disability 
evaluation in excess of 40 percent, nor is there a basis for 
a separate evaluation for neurological deficits.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5235 
for vertebral fracture; Diagnostic Code 5237 for lumbosacral 
strain; Diagnostic Code 5242 for degenerative arthritis of 
the spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  The 
competent clinical evidence of record dated from September 
26, 2003, including reports of VA examinations dated in April 
2004 (with a June 2004 addendum) and June 2006, is against an 
evaluation in excess of 40 percent for the disability at 
issue based on incapacitating episodes of intervertebral disc 
syndrome.  Indeed, while the Board acknowledges that the 
veteran reported, on VA examination in June 2006, missing 
approximately 80 hours per year of work due to his back, and 
testified in May 2008 that he was incapacitated and treated 
with bed rest prescribed by a physician, there is no 
objective evidence of any bed rest prescribed by a physician.  
Likewise, even if the veteran had incapacitating episodes, 
there was not a total duration of at least 6 weeks.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue, based on limitation of motion under the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Codes 5237, 
5242, and 5243.  Indeed, a finding of ankylosis of the lumbar 
spine is required in order for the veteran to qualify for a 
50 percent evaluation under the General Rating Formula for 
Disabilities of the Spine based on limitation of motion.  
Moreover, while VA examinations in April 2004 and June 2006 
indicated decreased range of motion and problems with 
prolonged sitting or standing, the veteran's disability 
picture is not found to be more comparable to ankylosis based 
on additional functional limitation of motion due to factors 
such as pain and weakness.  

The Board has reviewed the competent evidence and also finds 
no support for assignment of a higher evaluation under the 
law in effect prior to September 26, 2003 for the period from 
September 26, 2003.  The law most favorable to the veteran is 
for application when there has been a change in the law 
during the pendency of the appeal.  (However, there can be no 
application of the revised law for the period prior to the 
effective date.)  While the veteran's VA treatment records do 
not indicate whether he had any limitation of motion, the 
veteran's April 2004 and June 2006 examination reports state 
that the veteran had no worse than 66 degrees of forward 
flexion and 23 degrees of extension.  There was no finding of 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, and the Board does not find that this 
contemplates severe limitation of motion of the lumbar spine.  
Even with consideration of pain, it is not equivalent to 
ankylosis, as in effect prior to September 26, 2003.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
veteran had pain upon range of motion testing, but that there 
was no evidence of incoordination, weakness, or fatigability.  
The veteran has deep tendon reflexes of 2 out of 4, 
bilaterally. 

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a higher evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 40 
percent evaluation for the orthopedic manifestations of his 
service-connected spondylolisthesis, spondylolysis, disc 
bulging, and foraminal encroachment of L5-S1, for the period 
from September 26, 2003.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no objective medical evidence of record for the 
relevant time period which demonstrates that the veteran 
experiences any neurologic symptomatology.  As discussed 
previously, the medical evidence demonstrates that the 
veteran's neurologic evaluations are repeatedly negative, 
despite subjective complaints of decreased sensation, and do 
not allow for a finding of neurologic manifestations of the 
veteran's spondylolisthesis, spondylolysis, disc bulging, and 
foraminal encroachment of L5-S1.  Thus, he is not entitled to 
a separate, compensable rating under Diagnostic Code 8520, 
8521, 8524, 8525, or 8526 for the neurologic manifestations 
of the disability at issue.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Permanent Incapacity

Legal Criteria

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (A) (ii); 38 C.F.R. §§ 3.57(a) (1), 
3.356.

The fact that a child is earning his or her own support is 
prima facie evidence that he or she is not incapable of self-
support, and incapacity for self-support will not be 
considered to exist when the child by his or her own efforts 
is provided with sufficient income for his or her reasonable 
support.  38 C.F.R. § 3.356(b)(1).  A child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his or her condition was 
such that he or she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established.  
38 C.F.R. § 3.356(b)(2).  

Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability raises 
some doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  38 C.F.R. § 3.356(b)(3).  The capacity of a child 
for self-support is not determinable upon employment afforded 
solely upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356(b)(4).

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be 
on the [claimed helpless child's] condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimed helpless 
child's condition subsequent to his or her eighteenth 
birthday is not for consideration.  However, if a finding is 
made that a claimed helpless child was permanently incapable 
of self-support as of his or her eighteenth birthday, then 
evidence of the claimed helpless child's subsequent condition 
becomes relevant for the second step of the analysis, that 
is, whether there is improvement sufficient to render the 
claimant capable of self-support.  Id.  If the claimant is 
shown to be capable of self-support at eighteen, VA is 
required to proceed no further.  Id.

Analysis

The veteran contends that his daughter became permanently 
incapable of self-support at the age of 17, and the veteran 
asserts that she should be considered a child of the veteran 
for VA purposes under 38 U.S.C.A. § 101(4) (a) (ii) on that 
basis.

According to SSA records, the veteran's daughter at issue was 
born on May [redacted], 1978.  Accordingly, she was 18 on May [redacted], 
1996.  These records also indicate that the veteran's 
disability began on October 1, 1996.  Her primary disability 
is an affective disorder and her secondary disability is 
anxiety disorder.

Private medical records dated in October 1995 indicate that 
the veteran was hospitalized for severe depression.  Symptoms 
included severe sleep and appetite disturbance, severe 
anhedonia, suicidal ideation, and anxiety attacks.  

May 1996 private medical records note the veteran's daughter 
at issue was treated for continuing symptoms of depression 
and that she made a non-lethal suicide attempt in January 
1996.  Her symptoms were treated with psychotropic medication 
and her problems were listed as depressive symptoms with 
recurrent suicidal ideation; impulsive risk behavior; and 
anxiety symptoms.  

An October 1996 private evaluation indicates that the veteran 
was diagnosed with major depressive disorder; social phobia 
and avoidant personality disorder; borderline personality 
disorder; and panic disorder.  An attached, November 1996 
letter from the evaluating psychologist indicates that the 
veteran's anxiety prevents her from attending school and 
would prevent her from working if she were to be employed.  

A September 2004 letter from the U.S. Postal Service 
indicates that the veteran's daughter at issue has been 
determined to be incapable of self-support for the period of 
one year, and that such incapacitation began before the age 
of 22.

At the May 2008 Board hearing, the veteran testified that his 
daughter was hospitalized at age 17 for depression and 
bipolar disorder after a suicide attempt.  The veteran also 
testified that, from October 1996, she was home-schooled due 
to her psychiatric disability.  The veteran further indicated 
that his daughter was hospitalized on several occasions since 
reaching age 18 for her psychiatric disability, but that she 
was currently cared for at home by himself and his wife, 
while receiving outpatient treatment.

The Board finds that the evidence of record does not support 
a finding that the veteran's daughter at issue was 
permanently incapable of self-support prior to age 18.  The 
evidence shows that she lived with the veteran prior to age 
18, and continues to live with the veteran.  The evidence 
also showed that the veteran's daughter at issue was 
diagnosed with severe depression at age 17.  But that 
diagnosis alone does not constitute a permanent incapacity 
for self-support.  Although the veteran testified that his 
daughter had never worked and has been in and out of 
psychiatric institutions since 1995 and is currently 
receiving outpatient psychiatric treatment, the evidence of 
record indicates that prior to turning 18, she was 
hospitalized once, was discharged to home, and attended 
school until October 1996, when she was home-schooled.  SSA 
records also indicate that the veteran was not rendered 
disabled by her mood and anxiety disorders until October 
1996.  There is no medical evidence of record that prior to 
the age of 18, the veteran's daughter at issue was 
permanently incapable of self-support.  Therefore, the 
remaining evidence of record is not for consideration.  
Dobson, 4 Vet. App. at 445.  Accordingly, recognition of the 
veteran's daughter at issue as a helpless child is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 40 percent 
for spondylolisthesis, spondylolysis, disc bulging, and 
foraminal encroachment of L5-S1 is denied.

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


